Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


1. Claims 1-26  are pending. 

2. Applicant’s election without traverse of Group II, claims 7-15 in the reply filed on 12/01/21 is acknowledged.

3. Claims   1-6 and 16-26 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 7-15 read on a method of suppressing a Th1 type immune response in a subject comprising administering to a subject a population of Treg which have been engineered to express T bet are under consideration in the instant application.


4. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








6. Claim(s) 7-15 are rejected under 35 U.S.C. 102 (a (1) (2)  as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent Application 20210263012, or US Patent Application 20170007698 

US Patent Application’012 teaches a method of modulating an immune response in the subject comprising administering to the subject a population of Treg expressing Tbet ( see entire document, paragraphs 0133, 0138, 0604, 0613)

US Patent Application’698 teaches a method of treating the subject comprising administering to the subject a population of Treg expressing Tbet ( see entire document, paragraphs 0020, 0124 in particular)

It is noted that US Patent Application’012 or  US Patent Application’698 does not explicitly teaches a method of suppressing a TH1 type immune response after administering a population of Treg expressing Tbet.

 However said functional properties would be inherent properties after administering a population of Treg expressing Tbet because the reference and claimed Treg are the same.
 Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art.  When the prior art method is the same as a method described in the specification, it can be assumed the method will inherently perform the claimed process.  When a claim recites using an old composition or structure (e.g. a population of Treg expressing Tbet)  and the use is directed to a result or property of that composition or structure then the claim is anticipated.   See MPEP 2112.02.  Also, see Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc. 58 USPQ2d 1508 (CA FC 2001); Ex parte Novitski 26 USPQ 1389 (BPAI 1993);  Mehl/Biophile International Corp. V. Milgraum, 52 USPQ2d 1303 (Fed. Cir. 1999); Atlas Powder Co. V. IRECO, 51 USPQ2d 1943 (Fed. Cir. 1999).


Claims 12-15 are included because it would be conventional and within the skill of the art to : identify an effective means of engineering Treg to express Tbet. Moreover, the instant Specification explicitly teaches that “  those skill in the art are aware of a wide variety of technology available for engineering of cell” ( see the instant specification pages 33-34 in particular). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454,456,105 USPQ 233; 235 (CCPA 1955).  see MPEP §  2144.05 part II A.



    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).



The reference teaching anticipates or , the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary. 
 
6. No claims is allowed.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644